Citation Nr: 0718298	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-35 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon



THE ISSUE

Entitlement to a rating in excess of 40 percent for a 
thoracic spine disability.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1972 to June 1978. This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2004 
rating decision of the Portland RO that increased the rating 
for the thoracic spine disability to 20 percent, effective 
December 10, 2002.  In August 2006, the case was remanded for 
additional development.  A December 2006 rating decision 
further increased the rating to 40 percent, effective 
September 27, 2006.  The veteran has not disagreed with the 
effective date of the increase.  He has not expressed 
satisfaction with the 40 percent rating, and the appeal 
continues. AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

The veteran's service connected thoracic spine disability is 
not shown to be manifested by complete bony fixation of the 
spine, unfavorable ankylosis of the entire thoracolumbar 
spine; separately ratable neurological symptoms, or 
incapacitating episodes of 6 weeks or more in the past 12 
months.


CONCLUSION OF LAW

A rating in excess of 40 percent is not warranted for the 
veteran's service connected thoracic spine disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.25, 4.71a, Diagnostic Codes (Codes) 5289, 5292, 5293 (in 
effect prior to September 26, 2003); 38 C.F.R. § 4.71a, Code 
5243 (effective Sept.26, 2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

A May 2003 letter (prior to the decision on appeal) informed 
the veteran of the evidence and information necessary to 
substantiate the claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Via letters in August 2006 and January 2007, 
he was provided additional notice regarding disability 
ratings and effective dates of awards.   See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

A September 2004 statement of the case (SOC) and December 
2006 supplemental SOC (SSOC) outlined the regulation 
implementing the VCAA, advising the veteran to submit 
relevant evidence in his possession; and notifying him of 
what the evidence showed, of the governing legal criteria, 
and of the bases for the denial of the claim.  While complete 
notice was not provided prior to the initial adjudication of 
the claim, such defect does not affect the essential fairness 
of the adjudication process.  The veteran has received all 
critical notice, and has had ample opportunity to participate 
in the adjudicatory process.  A September 2006 SSOC 
readjudicated the matter after all critical notice was given.  
The veteran is not prejudiced by any technical notice timing 
or content defect that may have occurred earlier along the 
way, nor is it otherwise alleged.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  The veteran has not 
identified any pertinent records that are outstanding.  [In  
March 2007, he indicated that he was scheduled for an 
upcoming private evaluation and that he would submit the 
report  of such; such evidence has not been received.]  VA's 
duty to assist is met.  It is not prejudicial for the Board 
to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

II Factual Background

A July 2003 private evaluation report notes the veteran was 
evaluated for progressive cerebellar degeneration that was 
believed to be related to alcohol abuse.  The physician's 
impression was that many of the veteran's symptoms were due 
to cerebellar degeneration, and that due to the bizarre 
nature of the sensory loss he suspected that it was 
nonphysiological.  The impression included the veteran's 
history of spinal trauma (which the examined doubted included 
myelopathy).

August 2003 thoracic spine x-rays revealed mild scoliosis, 
mild degenerative changes, and multiple mild vertebral 
compression deformities that particularly involved T6 and T7.

On September 2006 VA examination, the veteran complained of 
back pain, weakness, and easy fatigue.  He indicated he had 
flare-ups most days with driving, standing, walking, bending, 
prolonged sitting, etc.  He reported that his back pain did 
not radiate into his hips.  He had decreased coordination in 
his upper extremities and his lower extremities had severe 
impairment of coordination that included some numbness.  His 
orthopedic treatment included careful activities, some 
special exercises, and using a wheelchair, electric chair, 
cane, or walker.  He did not take any medication for his 
bones or joints.  His back pain was alleviated by rest.  On 
examination, percussion of the spine was painful at T11; 
spine alignment was quite good.  There was increased thoracic 
round back posture, but this deformity was still only 
moderately severe.  Range of back motion was flexion to 55 
degrees, extension to 10 degrees, rotation 25 degrees, 
bilaterally, and lateral bending 25 degrees, bilaterally.  In 
the sitting position, rotation improved to 35 degrees 
bilaterally.  There was some pain with these movements and 
the pain increased as he reached the end of motion.  There 
were some mild muscle spasms over the entire back area.  
Reflexes were absent at the knees and ankles.  Sensation was 
diminished on all surfaces distal to the knees.  Straight leg 
raising was equally tolerated to 80 degrees bilaterally.  The 
physician noted that an August 2003 MRI revealed multiple 
compression fractures in the thoracic spine and that all 
vertebrae from T2 to T9 had some compression defects.  There 
were degenerative changes at multiple levels.  The assessment 
was that a compression fracture of T8 was diagnosed in 
service, and that symptoms had continued and more fractures 
had developed.  The veteran's back pain was equal over the 
entire thoracic and lumbar spine.  The diagnosis was chronic 
muscular strain superimposed on post-traumatic and 
degenerative instability.  Lumbar nerve roots appeared to be 
fine.  The lower extremity neurologic problems were diagnosed 
as ataxia.  The physician opined that all or most of the 
lower extremity difficulty appeared to be from neurologic 
ataxia.

III. Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  38 
C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

During the course of the appeal, the criteria for rating disc 
disease and disabilities of the spine, generally, were 
revised (effective September 26, 2003). From their effective 
date, the veteran is entitled to a rating under the revised 
criteria.

As the veteran's thoracic spine disability is already rated 
30 percent, the focus is on those criteria that would afford 
a higher rating.  Under the criteria in effect prior to 
September 26, 2003, such criteria included those for rating 
disc disease, Code 5293; those for vertebra fracture 
residuals, Code 5285; and those for ankylosis, Code 5286.  
38 C.F.R. § 4.71a, in effect prior to September 26, 2003.  

Under pre-September 26, 2006 Code 5285, the next higher (60 
percent) rating required that there be residuals of fracture 
without cord involvement; abnormal mobility requiring neck 
brace.  Such pathology is not shown.

Under pre-September 26, 2006 Code 5286, the next higher 
rating required complete bony fixation of the spine.  Such 
pathology likewise is not shown.

Under pre-September 26, 2006 Code 5293 (for disc disease), 
disc disease could either be rated based on a combination of 
orthopedic and neurological symptoms or based on 
incapacitating episodes (the next higher -50 percent- rating 
requiring at least 6 weeks incapacitation in the past year).  
Notably, neurological symptoms due to the thoracic spine 
disability are not shown.  Examiners have specifically 
attributed the veteran's neurological symptoms of the lower 
extremities to his ataxia, which is not service connected.  
Such symptoms may not be considered in rating the thoracic 
spine disability.  As the current 40 percent rating exceeds 
the maximum provided for orthopedic symptoms by the pre-
September 26, 2003 criteria (Codes 5288, 5291), a rating 
based on a combination of ratings for orthopedic and 
neurological symptoms would be of no benefit to the veteran.

As the record does not show that the veteran was placed on 
bed rest for his thoracic spine disability by a physician, a 
rating based on incapacitating episodes is not indicated.

Under the current criteria (in effect from September 26. 
2006), a rating in excess of 40 percent would be warranted 
under the General Rating Formula for Diseases and Injuries of 
the Spine (General Formula) if there was unfavorable 
ankylosis of the entire thoracolumbar spine.  Such pathology 
is not shown.  The criteria under the General Formula also 
provide for rating neurological symptoms separately.  As was 
previously noted, neurological symptoms due to the thoracic 
spine disability are not shown,   The criteria for rating 
disc disease have been renumbered (now Code 5243).  They 
provide for rating based on incapacitating episodes (criteria 
essentially unchanged from those in effect prior to September 
26, 2003).  Again, as incapacitating episodes are not shown, 
a rating on that basis is not warranted.    

The veteran asserts that he should be afforded a higher 
rating because a VA examiner indicated that he should be 
considered at permanently and totally disabled.  However, the 
physician's statement took into account the veteran's overall 
physical impairment, which included his nonservice-connected 
disabilities, specifically including cerebellar ataxia.

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, it must be denied.


ORDER

A rating in excess of 40 percent for thoracic disability is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


